Title: From George Washington to Colonel Philip Van Cortlandt, 13 April 1779
From: Washington, George
To: Cortlandt, Philip Van



Dear Sir
Head Quarters Middle Brook 13 April 1779.

In October last, His Excellency Governor Clinton informed me, that a Colo. Cantine, who I believe lives somewhere in the neighbourhood of Rochester, was remarkably well acquainted with the Country between the North River and the Susquehannah, and of the most practicable Routes from the one to the other. If he is within your reach be pleased to make the following enquiries.
What is the nearest distance from the North River to Anaquaga and to Tioga upon the Susquehannah—whether there are any Roads already made, and of what kinds they are? if none—whether the face of the Country is such that Roads can easily be made?
Whether in the nearest Route from the North River to Tioga you do not go thro’ or very near Anaquaga, or if that should be somewhat out of the way how far?
Whether the face of the Country upon the shortest Route from the North River to the above places is the best adapted to make good Roads. Because a Route, tho’ some what more distant, if the Roads were better, would be preferable to the nearest thro’ difficult ways—In short, I would have you enquire what Route, taking distances—Roads—Waters and other circumstances into consideration, would be most advisable from the North River to Susquehannah, so as to strike the latter at a convenient place to reach Anaquaga and Tioga particularly the last. If you can meet with any other persons besides Colo. Cantine acquainted with the Country before mentioned you may collect their Accounts likewise, as by comparison I can form a better judgment—Be pleased to transmit me the intelligence by Express as soon as you have obtained it—I am &.
